Appeal Dismissed and Memorandum Opinion filed May 17, 2018.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00239-CV

              IN THE INTEREST OF A.L.G, A MINOR CHILD

                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-52545

                MEMORANDUM                        OPINION
      This is an appeal from an order signed January 2, 2018. Appellant filed a letter
on April 17, 2018, stating that after the order on appeal was signed, the underlying
case was transferred from Harris County to Chambers County. Appellant filed a
notice of appeal in the Harris County case and in the Chambers County case. The
appeal from Chambers County was assigned to the First Court of Appeals on April
3, 2018. The appeal from Harris County was assigned to this court on April 5, 2018.
As a result, the order on appeal in this court is the subject of an earlier-assigned
appeal in the First Court of Appeals.

      Due to the earlier-filed appeal pending in the First Court of Appeals, we
notified the parties on April 23, 2018, that we would dismiss this appeal on or after
May 4, 2018, unless any party showed meritorious grounds for retention of the
appeal. No response was filed.

      Accordingly, the appeal is dismissed.



                                  PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby.




                                         2